Citation Nr: 0217506	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  02-05 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel




INTRODUCTION

The veteran had active service from October 1950 to October 
1977.  The veteran died in June 2001.  The appellant is the 
veteran's widow.  Her claim comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2001 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied entitlement 
to Dependency and Indemnity Compensation (DIC) benefits and 
death pension benefits.


FINDINGS OF FACT

1.  The appellant was legally married to the veteran in June 
2001.

2.  The veteran died in June 2001.

3.  The appellant and the veteran had no children born of, 
or before, this marriage.

4.  The marriage of the appellant and the veteran did not 
occur within 15 years of the veteran's separation from 
military service.


CONCLUSION OF LAW

The appellant is not entitled to recognition as a surviving 
spouse of the veteran for the purpose of receiving VA 
benefits.  38 U.S.C.A. §§ 1304, 1310, 1541, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.50, 3.54 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served in the active military from October 1950 
until his retirement in October 1977.  The appellant and the 
veteran were legally married in June 2001.  The appellant's 
application for VA benefits does not record that a child was 
born of, or before, this marriage.  The veteran died 25 days 
after the marriage of cardiopulmonary arrest.  A review of 
the claims folder shows that the veteran was service 
connected at the time of his death for hypertension.  The RO 
granted entitlement to service connection for the cause of 
death resolving reasonable doubt in favor of the veteran and 
an association between the service-connected hypertension 
and subsequent cardiopulmonary disease was found.  
Therefore, dependency and indemnity compensation would be 
payable to the qualifying surviving spouse.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126, (West Supp. 2002); see 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes the veteran's service medical 
records; the veteran's death certificate; copies of the 
veteran's DD 214's, Certificate of Release or Discharge From 
Active Duty; divorce decree of the veteran; divorce decree 
of the appellant; marriage license of the veteran and 
appellant.  No additional pertinent evidence has been 
identified by the appellant.  Additionally, the record shows 
that the appellant has been notified of the applicable laws 
and regulations which set forth the criteria for entitlement 
to the benefit at issue.  The discussions in the decision, 
statement of the case, and supplemental statement of the 
case have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  

In October 2002, the RO sent the appellant a letter 
informing her that her claim was being forwarded to the 
Board of Veterans' Appeals, and that she could submit 
additional evidence in support of her claim.  

Thus, the RO has informed the appellant of the information 
and evidence necessary to substantiate her claim.  For these 
reasons, further development is not needed to meet the 
requirements of VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

A "surviving spouse" means a person of the opposite sex 
whose marriage to the veteran meets the requirements of § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death and: (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and (2) except as provided 
in § 3.55, has not remarried or has not since the death of 
the veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50(b).

Death pension may be paid to a "surviving spouse" who was 
married to the veteran: (1) one year or more prior to the 
veteran's death; or (2) for any period of time if a child 
was born of the marriage, or was born to them before the 
marriage; or (3) prior to May 8, 1985, if the veteran served 
during the Vietnam era.  38 U.S.C.A. § 1541(f); 38 C.F.R. § 
3.54(a).

DIC benefits under 38 U.S.C.A. § 1310(a) may be paid to the 
surviving spouse of a veteran who died on or after January 
1, 1957, who was married to the veteran: (1) before the 
expiration of 15 years after the termination of the period 
of service in which the injury or disease causing the death 
of the veteran was incurred or aggravated; or (2) for one 
year or more; or (3) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. §§ 1304, 1310(a); 38 C.F.R. § 
3.54(c).

In this case, the evidence establishes that the appellant 
was legally married to the veteran for 25 days prior to his 
death in June 2001 and that the appellant and the veteran 
had no children born of, or born to them before, this 
marriage.  The veteran retired in October 31, 1977; based on 
this date, the marriage needed to occur prior to October 31, 
1992, to meet the 15 year deadline imposed by 38 C.F.R. 
§ 3.54(c).  

Based on the foregoing, it is found that the appellant's 
claim lacks legal merit under the applicable laws and 
regulations.  As none of the qualifying criteria for 
eligibility for improved death pension benefits or DIC 
benefits has been met, the appellant's claim must be denied.  
38 U.S.C.A. §§ 1304, 1310(a), 1541(f); 38 C.F.R. § 3.54(a), 
(c).  The appellant argues that the veteran helped raise her 
children from a prior marriage and that he viewed them as 
his own children in his heart.  She also argues that they 
would have had children but for his having undergone an 
elective vasectomy during service.  Although these are 
sympathetic arguments, the law in this case is dispositive.  
Thus, the appellant's claim must be denied based on the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Under these circumstances, the appeal is denied.


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving VA benefits is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

